Case 1:19-cv-00676-RJJ-PJG ECF No. 21, PageID.252 Filed 06/26/20 Page 1 of 10




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


CHRIS CODDEN,

                  Plaintiff,
                                                                           CASE NO. 1:19-CV-676
v.
                                                                           HON. ROBERT J. JONKER
MANISTEE AREA PUBLIC SCHOOLS
BOARD OF EDUCATION, et al.,

            Defendants.
__________________________________/

                                            OPINION AND ORDER

         This is a First Amendment retaliation case arising out of the non-renewal of Plaintiff

Codden’s contract as an employee of the Manistee Area Public Schools. Defendants move to

dismiss the case (ECF No. 9) based on claim preclusion, arguing that Plaintiff’s 2016 lawsuit

against Defendant Stoneman and the Manistee Area Public Schools bars the new claim. The

motion is fully briefed, and the Court has heard oral argument on the motion. Based on all matters

of record, this is the decision of the Court.

                                                   BACKGROUND

         Plaintiff Codden brings this First Amendment retaliation claim against the Manistee Area

Public Schools Board of Education (“MAPS”); Ronald Stoneman, Superintendent of MAPS;

members and officers of the MAPS Board of Education, including Paul Antal, Paul Wehrmeister,

Kris Thompson, Jim Thompson, and Richard Edmondson; and Julia Raddatz, the principal of a

school within the MAPS system.1 (ECF No. 1, PageID.2-3.) Plaintiff states that MAPS employed


1 Plaintiff Codden states that he is suing the individual defendants in their individual capacities. As to each individual
defendant, Plaintiff notes that he or she “at the time of the events described in the Complaint was, and presently is” in
the position the Complaint identifies – e.g. Superintendent, Member of Board, Principal, etc.
Case 1:19-cv-00676-RJJ-PJG ECF No. 21, PageID.253 Filed 06/26/20 Page 2 of 10




him as a “paraprofessional” and wrestling coach beginning in September 2007. (Compl., ECF

No. 1, PageID.3.)2 In 2010, John Chandler became Superintendent of the Manistee Area Public

Schools (“MAPS”). (Id., PageID.4.) Mr. Chandler advocated various changes in school policies,

some of which proved controversial. (Id.) Plaintiff Codden “was a known affiliate of

Superintendent Chandler and frequently spoke on his behalf, and in favor of him and his policies,

to the school board and to members of the community.” (Id.) In 2012, Mr. Chandler appointed

Plaintiff Codden to supervise an online educational program, the “Nova Net recovery program for

at-risk students.” (Id. PageID.5.) The position was a non-union, year-to-year contract position.

(Id.) Plaintiff indicates that he performed his work as online supervisor of Nova Net from a

classroom in the school of which Defendant Raddatz was principal. (Id., PageID.6). He states that

“Defendant Raddatz was, effectively, Plaintiff’s supervisor in that she had the authority to direct

the manner of his work performance, and to discipline Plaintiff, while he was employed as the

‘online supervisor’ in the Nova Net /YES Academy classroom.” (Id.)

        Mr. Chandler resigned as Superintendent in December 2014, and Defendant Ronald

Stoneman became Superintendent of MAPS. (Id., PageID.6-7.) According to Plaintiff Codden,

Mr. Stoneman soon targeted him because of his previous support for former Superintendent

Chandler. Plaintiff alleges that “Defendant Stoneman, with the approval and direction of

Defendants Antal, Wehrmeister, Thompson, and Edmondson began searching for a suitable pretext

to end Plaintiff’s position with the school district” by declining to renew his contract. (Id.) In

December 2015, Defendant Raddatz moved Plaintiff from his “online classroom position to a

paraprofessional position[,]” which Plaintiff viewed as a demotion. (Id., PageID.7.) In early 2016,

Defendant Stoneman oversaw an investigation of Plaintiff’s supervision of the wrestling team


2The Court accepts as true the allegations of the complaint for the sole purpose of deciding the motion to dismiss.
The Court is making no findings of fact.

                                                        2
Case 1:19-cv-00676-RJJ-PJG ECF No. 21, PageID.254 Filed 06/26/20 Page 3 of 10




during tournament travel. (Id., PageID.8-10). The investigation, which Plaintiff viewed as

“fundamentally flawed,” resulted in Defendant Stoneman issuing a letter of reprimand in May

2016 that described Plaintiff as having been untruthful. (Id., PageID.9-10). In July 2016, Defendant

Stoneman initiated an “undue influence” investigation of Plaintiff’s conduct as a wrestling coach.

(Id., PageID.11) Plaintiff states that “[f]rom the beginning, Defendant Stoneman based his

investigation on false pretenses.” Id. According to Plaintiff, in August 2016 Defendant Stoneman

provided the Michigan High School Athletic Association with a written summary of the

investigation that contained false statements and recommended a two-year suspension of Mr.

Codden’s privileges to coach wrestling. (Id., PageID.12.)

        In September 2016, Defendant Stoneman advised Plaintiff that he had decided not to renew

Plaintiff’s contract “because you, for a second time, ignored a directive to be truthful during an

investigatory interview.” (Id.) The Board, including Defendants Antal, Wehrmeister, Thompson,

and Edmonson, held a hearing and voted to accept Defendant Stoneman’s recommendation not to

renew Plaintiff’s contract. (Id., PageID.13.) According to Plaintiff, after the hearing, “Defendant

Stoneman commented to reporter Scott Yoshonis of the Manistee News Advocate, referring to

Plaintiff’s employment, that ‘[i]t was my recommendation, which was not related to his wrestling

infractions, it was related to his deception during the investigative process.’” (Id.) Defendant

Stoneman’s statement “was reported on September 14, 2016.” (Id.)3




3 On September 21, 2016, Plaintiff Codden and other community members filed a recall petition with Manistee Area
Election Commission (the “commission”) seeking to recall Defendants Wehrmeister, Antal, and Edmondson from
their positions on the school board because of the decision upholding Defendant Stoneman’s decision not to renew
Plaintiff’s employment contract. (Id., PageID.14.)


                                                       3
Case 1:19-cv-00676-RJJ-PJG ECF No. 21, PageID.255 Filed 06/26/20 Page 4 of 10




                                              THE FIRST LAWSUIT

         In November 2016, Plaintiff Codden sued Defendant Stoneman and Defendant MAPS,

alleging a single count of defamation based on Defendant Stoneman’s “September 14, 2016

statement to the Manistee News Advocate that Plaintiff had engaged in ‘deception during the

investigative process.’” (Id., PageID.15-16.) The complaint in the 2016 lawsuit names as

defendants “Manistee Area Public Schools and Ronald J. Stoneman, Superintendent of Manistee

Area Public Schools.” (ECF No. 9-2, PageID.90.) The 2016 complaint notes that Plaintiff received

notice that his employment would not be renewed for the 2016-2017 school year “because you,

for a second time, ignored a directive to be truthful during an investigatory interview.” (Id.,

PageID.92.) In the 2016 lawsuit, Plaintiff contended that he was truthful during all the interviews

referenced in the termination letter and that Defendant Stoneman and MAPS wrongfully

terminated his employment. (Id., PageID.91-92.) Defendant Stoneman and the Manistee Area

Public Schools sought and received summary judgment in their favor based on governmental

immunity under state law.

                                                 THIS LAWSUIT

         On August 23, 2019, Plaintiff filed this lawsuit. He claims that Defendants retaliated

against him by not renewing his contract in September of 2016 because he promoted the use of an

online curriculum and “affiliate[ed] with” and supported former Superintendent Chandler. (Id.,

PageID.20.)4 Plaintiff asserts that Defendant Stoneman retaliated against Plaintiff by “subjecting

him to heightened and unreasonable employment scrutiny” through two baseless investigations;

“knowingly and intentionally making false and untruthful statements” throughout the undue


4 Plaintiff also claims that Defendants retaliated because he “affiliate[ed] with” and support[ed] the recall campaign
against Defendants Edmondson, Wehrmeister, and Antal” and because he sued Defendant Stoneman for defamation,
but his own allegations indicate those events took place after the non-renewal decision. They could not plausibly be
linked to the non-renewal.

                                                          4
Case 1:19-cv-00676-RJJ-PJG ECF No. 21, PageID.256 Filed 06/26/20 Page 5 of 10




influence investigation; recommending against renewing Plaintiff’s employment contract;

“[f]alsely asserting to the press at large that Plaintiff had made false statements during the

investigations, warranting [Plaintiff’s] termination”; and interfering with continuation of

Plaintiff’s insurance coverage. (Id., PageID.19-20.)5 Plaintiff claims Defendant Raddatz, principal

at a MAPS system school, retaliated “by demoting him from the ‘online supervisor’ [of Nova Net]

position to a paraprofessional position.” (Id., PageID.20.) According to Plaintiff, Defendants

Antal, Wehrmeister, Kris Thompson, Edmondson, and Jim Thompson retaliated by “approving,

ratifying, and encouraging the decision to subject him to heightened employment scrutiny with the

intent of developing a pretext to terminate his employment and ‘get rid of the John Chandler

people’”; approving Defendant Stoneman’s recommendation against renewing Plaintiff’s

employment contract; and interfering with the continuation of Plaintiff’s insurance coverage. (Id.,

PageID.21.) He states that MAPS took adverse action based on policy Defendants Antal,

Wehrmeister, Thompson, and Edmondson made in their roles as “ultimate decision-makers.” (Id.,

PageID.21-22.) All this conduct took place before the September 2016 non-renewal decision.

        Defendants now seek dismissal of the present lawsuit, arguing that res judicata bars

Plaintiff’s claims.

                                            LEGAL STANDARDS

        Under the Full Faith and Credit Act, 28 U.S.C. § 1738, “a federal court must give to a state-

court judgment the same preclusive effect as would be given that judgment under the law of the

State in which the judgment was rendered.” Migra v. Warren City School Dist. Bd. of Educ., 465

U.S. 5, 81 (1984). “Federal courts routinely recognize the claim-preclusion effects of state-court

judgments, both as to claims that arise under state law and as to federal statutory and constitutional


5The two Counts related to insurance benefits were resolved and dismissed by stipulation early in the case. (ECF
No. 8.) Only the First Amendment retaliation claim remains.

                                                       5
Case 1:19-cv-00676-RJJ-PJG ECF No. 21, PageID.257 Filed 06/26/20 Page 6 of 10




claims. Issue preclusion is also recognized….” 18B CHARLES ALAN WRIGHT, ARTHUR R. MILLER

& EDWARD H. COOPER, FEDERAL PRACTICE & PROCEDURE §4469 (3d ed. 2019).

        The doctrine of res judicata exists to prevents multiple suits litigating the same claim. Adair

v. State, 470 Mich. 105, 121, 680 N.W.2d 386 (2004). Under Michigan law, the claim preclusion

aspect of res judicata “bars a second, subsequent action when (1) the prior action was decided on

the merits; (2) both actions involve the same parties or their privies; and (3) the matter in the second

case was, or could have been, resolved in the first.” Id. Michigan courts “take[] a broad approach

to the doctrine of res judicata, holding that it bars not only claims already litigated, but also every

claim arising out of the same transaction that the parties, exercising reasonable diligence, could

have raised but did not.” Id.

                                             DISCUSSION

        No one disputes that the dismissal of the 2016 lawsuit was a final decision on the merits

for the purpose of the res judicata analysis. The parties disagree about whether the other two

elements of res judicata are satisfied – that is, whether Defendants are the same parties or in privity

with the defendants in the 2016 lawsuit, and whether the claims in the present lawsuit reasonably

could have been raised in the first. The Court finds that claim preclusion applies. The root of the

dispute between Plaintiff and MAPS under the leadership of Superintendent Stoneman is whether

Plaintiff was truthful, or not, during investigations instigated by Defendant Stoneman. Plaintiff has

always maintained that he was honest, and that Defendant Stoneman was simply working to create

a pretextual basis for MAPS not to renew his contract when the real reason was Plaintiff’s

advocacy for policies and people at odds with Defendant Stoneman. In the original lawsuit,

Plaintiff packaged this core factual claim in a state law defamation package and lost. He now tries

to package the same factual bundle in a First Amendment retaliation package – an alternate theory



                                                   6
Case 1:19-cv-00676-RJJ-PJG ECF No. 21, PageID.258 Filed 06/26/20 Page 7 of 10




that could readily have been brought in his original lawsuit. Having chosen not to do that, Plaintiff

should not get a second bite now.

                                            1.       Privity

        The Court finds that Defendants here are the same parties or in privity with the defendants

in the 2016 lawsuit. To be in privity is to be so identified in interest with another party that the first

litigant represents the same legal right that the later litigant is trying to assert.” Adair, 470 Mich.

at 122. “The outer limit of the doctrine traditionally requires both a ‘substantial identity of

interests’ and a ‘working functional relationship’ in which the interests of the non-party are

presented and protected by the party in the litigation.” Id. (quoting Baraga Co. v. State Tax Comm.,

466 Mich. 264, 269-70, 645 N.W.2d 13 (2002)).

        Such a substantial identity of interests and working functional relationship exists between

the defendants in the 2016 lawsuit and Defendants in this case. The fundamental harm Plaintiff

claims is loss of his contractual relationship with MAPS. Defendants are all either school board

members or administrators of MAPS. All the misconduct Plaintiff alleges arises out of Defendants’

performance of duties on behalf of MAPS and by virtue of their positions with MAPS. Plaintiff is

not making a single factual claim against anyone for statements or conduct outside their respective

roles on behalf of MAPS. Defendants are “so identified in interest” with MAPS that they

“represent[] the same legal right, such as a principal to an agent, a master to a servant, or an

indemnitor to an indemnitee” in the context of this case and the 2016 lawsuit. See Peterson

Novelties, Inc. v. City of Berkley, 259 Mich. App. 1, 12-13, 672 N.W. 2d 351 (2003). The privity

requirement is satisfied.

        Plaintiff’s invocation of the rule of differing capacities does not persuade the Court

otherwise. This rule is simply a special application of the general rule requiring privity. Here,



                                                    7
Case 1:19-cv-00676-RJJ-PJG ECF No. 21, PageID.259 Filed 06/26/20 Page 8 of 10




Plaintiff is complaining only about what each Defendant was doing in that Defendant’s role on

behalf of MAPS. Each Defendant may well be individually accountable for his or her conduct as

a board member or administrator of MAPS. But the only harm about which Plaintiff is

fundamentally complaining is the decision of MAPS not to renew his contract based on Defendant

Stoneman’s claim that Plaintiff was dishonest in investigations. In both the original case and this

case, Plaintiff attempted to hold both MAPS and the administration and administrators he named

accountable for that decision, meaning he was effectively bringing both individual and official

capacity claims in both cases. The only difference here is that he added nine board members and

administrators to the mix this time, but all for the same alleged harm and wrong. On Plaintiff’s

narrow theory of privity, he could bring a multiplicity of lawsuits against MAPS first, and then

each one of its administrators and board members – one at a time – all to redress the exact same

claimed harm. That is exactly the kind of litigation scenario claim preclusion is meant to prevent.

       None of the cases Plaintiff cites to support the application of the rule here changes the

analysis. The only Michigan case Plaintiff cites is Wildfong v. Fireman’s Fund Ins. Co., 181 Mich.

App. 110, 115, 448 N.W. 2d 722 (1989). Wildfong actually hurts Plaintiff’s position. In Wildfong,

an insurance company defended a fire insurance claim with an arson defense but ultimately reached

a settlement with its insured corporation. The individual shareholders and officers of the family

corporation signed the release in their corporate capacities. They then brought a second lawsuit in

their individual capacities for the same fire loss. The Court of Appeals affirmed dismissal of the

new lawsuit based on Michigan law claim preclusion. Even though the stated capacities were

different, the same fundamental alleged harm and interests were at stake: namely, a burned

warehouse. The same thing is true here: the one and only harm asserted is the MAPS decision not

to renew the employment contract.



                                                 8
Case 1:19-cv-00676-RJJ-PJG ECF No. 21, PageID.260 Filed 06/26/20 Page 9 of 10




        Plaintiff also relies on Mitchell v. Chapman, 343 F.3d 811 (6th Cir. 2003), but that case

does not involve Michigan res judicata law and so is beside the point. Moreover, in Mitchell, the

plaintiff raised exclusively official capacity claims in the first lawsuit, naming individuals only as

the functional stand-ins for the Post Office itself. In this case, Plaintiff sought to impose liability

on both MAPS and Superintendent Stoneman in the original case, just as he is trying to do here on

a different legal theory. It is also worth noting that the Mitchell court ultimately affirmed dismissal

of all individual and official capacity claims against all defendants.

        Gentry v. Wayne County, No. 10-cv-11714, 2014 WL 12656276 (E.D. Mich. March 31,

2014), is also inapplicable. In Gentry, the original state court case for excessive force was filed

against the individual officer only, and not the County itself, or any County official. The second

lawsuit in federal court asserted a Monell claim against the County. The federal district court

naturally concluded that this did not involve any claim splitting; to the contrary, the Monell claim

against the County was distinct from the individual excessive force case against the officer who

fired the shot, and so there was no privity and no basis to apply claim preclusion. Here, Plaintiff

attempted to hold MAPS itself and individual administrators responsible in both the original case

and this new one.

                                       2.      Ability to Raise

        Plaintiff Codden could have raised his First Amendment retaliation claim in the 2016

lawsuit but did not do so. “Res judicata bars every claim arising from the same transaction that the

parties, exercising reasonable diligence, could have raised but did not.” Id. at 123. Michigan has

adopted the “transactional” test, which provides that “the assertion of different kinds or theories

of relief still constitutes a single cause of action if a single group of operative facts give[s] rise to

the assertion of relief.” Id. (quotation marks omitted). Under the transactional approach, “a claim



                                                   9
Case 1:19-cv-00676-RJJ-PJG ECF No. 21, PageID.261 Filed 06/26/20 Page 10 of 10




is viewed in ‘factual terms’ and considered ‘coterminous with the transaction, regardless of the

number of substantive theories, or variant forms of relief flowing from those theories, that may be

available to the plaintiff … and regardless of the variations in the evidence needed to support the

theories or rights.’” Id. (quoting River Park, Inc. v. Highland Park, 184 Ill. 2d 290, 309) (1998)

(quoting Restatement (Second) of Judgments § 24)). The same operative facts that give rise to the

defamation claim Plaintiff raised in 2016 underlie his First Amendment retaliation claim now.

Both cases center on the decision not to renew Plaintiff’s contract. Both cases involve Plaintiff’s

allegations that Defendant Stoneman falsely accused him of dishonest and otherwise improper

conduct. The record reflects no obstacle that would have prevented Plaintiff from bringing the

First Amendment retaliation claim in the 2016 lawsuit.6 This matter could and should have been

resolved in the original litigation. The third element of res judicata is satisfied.

                                                   CONCLUSION

          For these reasons, the Court concludes that res judicata bars the case and that dismissal is

appropriate.

          ACCORDINGLY, IT IS ORDERED:

          Defendants’ Motion to Dismiss (ECF No. 9) is GRANTED.



Dated:       June 26, 2020                             /s/ Robert J. Jonker
                                                       ROBERT J. JONKER
                                                       CHIEF UNITED STATES DISTRICT JUDGE




6During   oral argument, the Court asked Plaintiff’s counsel, who did not represent Plaintiff in the 2016 lawsuit, why
Plaintiff had not asserted the First Amendment claim and named all the Defendants in the original litigation. Plaintiff’s
counsel indicated that the previous counsel had relationships with Defendant Board Members that influenced the
decision. This lies beyond the scope of the 12(b)(6) record, and the Court does not rely on it in ruling on the motion.

                                                          10
